MEMORANDUM **
Ruide Zhen, native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his *714motion to reopen removal proceedings in order to apply for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. Ordonez v. INS, 345 F.3d 777, 782 (9th Cir.2003). We deny the petition for review.
The BIA did not abuse its discretion in denying Zhen’s motion to reopen because he did not present any new, previously unavailable evidence to warrant reopening of the proceedings. See id. at 785.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.